IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2487 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 52 DB 2018
                                :
           v.                   :               Attorney Registration No. 89574
                                :
CANDACE MARIE STAMOS FORD,      :               (Allegheny County)
                                :
                Respondent      :


                                         ORDER

PER CURIAM
       AND NOW, this 21st day of June, 2018, upon consideration of the

Recommendation of the Disciplinary Board, Candace Marie Stamos Ford is placed on

temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). She

shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.